UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1837


AARON HOLSEY,

                Plaintiff – Appellant,

          v.

CORLESS ALSTON, individually and as acting deputy director
of the Department of Rental and Assisted Housing; D.
MILLER-FORD, individually and as a staff member of the
Housing Authority of Baltimore City; PAUL T. GRAZIANO,
individually and as executive director of the Housing
Authority of Baltimore City; ERICA MANCE, individually and
as property manager of Belleview Manchester Apartments;
FELICIA MARTIN, individually and as office manager for the
CSI Support and Development Services (Coop); BRANDON MOSS,
individually and as building liaison for the CSI Support
and Development Services (Coop); CHERYL ROSS, individually
and as regional manager for the CSI Support and Development
Services (Coop); MONIQUE STARK, individually and as senior
building accountant for the CSI Support and Development
Services (Coop); CSI SUPPORT AND DEVELOPMENT SERVICES
(COOP); THE HOUSING AUTHORITY OF BALTIMORE CITY,

                Defendants - Appellees,

          and


THE TOWNER MANAGEMENT COMPANY; D AND L REPORTING SERVICES,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-00994-GLR)
Submitted:   November 4, 2013         Decided:   November 21, 2013


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se. Carrie Blackburn Riley,
Baltimore, Maryland; Nathan Daniel Adler, Brian M. Boyle,
NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Aaron      Holsey    seeks     to   appeal    the    district      court’s

order granting in part and denying in part Holsey’s motion for

an extension of time to respond to the Defendants’ motions to

dismiss.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,    28    U.S.C.    § 1292   (2006);      Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Holsey seeks to appeal is neither a final

order   nor    an     appealable    interlocutory       or     collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                        We

dispense      with    oral     argument    because      the    facts    and     legal

contentions     are    adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          3